Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: The present invention is directed to an Earbud for use in in-ear wireless listening device, has battery charging circuitry coupled to rechargeable battery and multiple electrical contacts mounted at exterior surface of device housing and set with contact coupled to circuitry. The independent Claim 1, identifies a uniquely distinct feature of “…a device housing including …a third acoustic port formed through the speaker housing to provide a path for acoustic pressure to vent; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing, the battery charging circuitry operable to charge the rechargeable battery when connected to an external power supply; and a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry.” The independent Claim 14, identifies a uniquely distinct feature of “…a device housing having a speaker housing …. a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry.” The independent Claim 18, identifies a uniquely distinct feature of “….an in-ear listening device comprising: a device housing comprising a speaker housing…a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a plurality of electrical contacts disposed at an exterior surface of the device housing, the plurality of electrical contacts including at least one contact coupled to the battery charging circuitry.” 
The closest prior art to Lee (US20070133836) teaches a speaker is disposed within the earphone 6, [0071], the headset inherently including a speaker port to emit sound. As shown in Figure 3 and 5 the earphone 6 has a neck portion and ear interfacing portion. Inside the body 2, there are installed a Bluetooth module for wirelessly communicating with a main body such as an MP3 player or a mobile phone, an amplifier circuit for amplifying signals to be transmitted and received by the Bluetooth module, and a circuit for reproducing the amplified signals into electrical signals of sound waves. Of course, these elements function to operate the wireless headset 1. These elements or circuits are preferably provided on a board 12 arranged inside the body 2. See at least [0070]). Moller (US 20110299713) teaches a hearing device including a microphone and microphone inlet and also including electrical interface for wired or wireless contact with other electronic devices. See at least Figure 1 a, 1 b [0017]. Hahn ( US 6078825) teaches antenna 110 is coupled to transceiver 20” as shown on Figures 12 and col. 2 lines 60-85 recites that the boom includes an antenna for the first transceiver white in another embodiment, the antenna is located in the ear piece). The prior arts fails to anticipate or render the independent claims obvious. 

The following is an examiner’s statement of reasons for allowance: The present invention is directed to a headset for use in a headset system for providing hands-free communications between electronic devices. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 5712727499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNITA JOSHI/Primary Examiner, Art Unit 2651